Citation Nr: 0307578	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  95-12 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbar myositis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran has filed a claim seeking 
service connection for degenerative disc disease and that 
this claim was denied by the RO in a rating decision dated in 
January 2002.  The rating decision denied service connection 
both directly and as secondary to the service connected 
lumbar myositis.  The veteran has not appealed this decision, 
and it is not currently before the Board.

The Board notes that the veteran has made a claim for 
hospitalization benefits for the periods from November 4, 
1991 to December 4, 1991, and from March 11, 1992 to April 8, 
1992.  These claims are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim for an increased rating for lumbar 
myositis has been obtained by the RO.

2.	The veteran's lumbar myositis is manifested by pain and 
slight limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
lumbar myositis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic 
Codes 5003, 5021, 5292 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The March 1995 Statement of the Case (SOC), and the September 
2000, June 2001, and November 2001 Supplemental Statements of 
the Case (SSOCs), advised the veteran of the laws and 
regulations pertaining to an increased rating claim for his 
service-connected lumbar myositis.  These documents informed 
the veteran of the evidence of record and explained the 
reasons and bases for denial.  The veteran was specifically 
informed that he was entitled to a 10 percent rating for his 
lumbar myositis based on the rating criteria and that he did 
not meet the criteria for the next higher rating.  The Board 
sent the veteran a letter dated in March 2003 informing him 
of the criteria for a higher rating, and informing him of 
what evidence he needed to provide and what evidence VA would 
obtain.  There was no response to this letter.  The RO 
obtained the veteran's service medical records and VA 
outpatient treatment records and surgical records.  The 
veteran was provided VA examinations for his back in July 
1993 and April 2000, and an addendum was obtained to the 
April 2000 examination report.  There is no indication that 
there is any additional evidence available.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Increased evaluation for lumbar myositis

Service medical records reflect that the veteran injured his 
back in service in July 1975 and was treated on several 
occasions for low back pain subsequent to that injury.  In 
January 1977, service connection was granted for lumbar 
myositis, after a VA examination found moderate lumbar muscle 
spasm.  A 10 percent rating was assigned.  The veteran filed 
a claim in May 1992 seeking an increased rating.

The RO gathered VA outpatient treatment notes dated from 
August 1978 to September 2001.  These treatment notes show 
that the veteran has been complaining of low back pain for a 
long time.  He has also been diagnosed with degenerative disc 
disease and HNP.  An X-ray taken in August 1978 shows a space 
reduction at the L5-S1 level.  A computed tomography (CT) 
scan taken in February 1991 shows a right posterolateral 
protrusion of the disc at L5-S1 that is highly suggestive of 
a disc herniation.  An MRI in November 1992 showed disc 
protrusion at the L5-S1 level.  An MRI taken in April 2001 
shows disc disease at L4-L5, described as disc herniation.  

A treatment note dated in August 1978 suggests a diagnosis of 
disc disease with no evidence of radiculopathy.  A treatment 
note dated in May 1990 reveals that the veteran was 
complaining of low back pain, but had a full range of motion 
of the lumbar spine.  

The veteran underwent a VA examination in July 1993.  The 
veteran complained of severe low back pain exacerbated with 
bending and lifting, with episodes of back locking.  The 
examiner noted a normal gait and stance.  There were no 
deformities of the back.  There was tenderness to pressure 
with some spasms of the lumbar paravertebral musculature.  
The veteran had a full range of motion with pain.  There was 
no evidence of muscle atrophy of the legs and no radicular 
signs.  The examiner provided diagnoses of lumbar 
paravertebral myositis, and discogenic disease, L4 and L5-S1, 
by CT and MRI.

The veteran underwent surgery for his disc disease in 
September 1997.  He had a hemilaminectomy discectomy to treat 
his HNP at L4-L5.  A treatment note dated in January 2000 
indicates that the veteran was complaining of low back pain, 
which was described in the notes as status post lumbar 
laminectomy.  A September 2000 treatment note describes the 
veteran's low back pain as secondary to discogenic disease.

The veteran testified at a personal hearing in July 2001.  He 
testified that he had severe pain in his low back and had 
difficulty walking more than about 10 meters.  He also 
testified that his right leg would give out at times.  He 
testified that the pain is more or less constant and is 
severe.  His representative indicated that it was the 
veteran's belief that the pain and myositis and disc disease 
were all part of the same disability and are all different 
symptoms of one disease.

The veteran underwent a VA examination in April 2000.  The 
veteran complained of pain, weakness, stiffness, 
fatigability, and lack of endurance.  The veteran reported a 
severe low back pain with radiation to posterior right leg up 
to the calf with occasional radiation to the testicles.  No 
other symptomatology was reported in the legs.  There was no 
bowel or bladder dysfunction.  The veteran described flare-
ups occurring when lacing shoes, sitting, or standing for a 
long time and that about twice a week he would have to rest 
and take medication.  The examiner noted that the veteran 
cannot lift heavy objects and cannot walk long distances.  
The range of motion of the lumbar spine was forward flexion 
to 40 degrees, backward extension to 25 degrees, lateral 
flexion to 25 degrees, and rotations to 25 degrees.  There is 
no painful range of motion present.  The examiner noted no 
objective evidence of painful motion of the lumbar spine.  
There was no lumbar paravertebral muscle spasm.  There was 
objective evidence of mild weakness of the right ankle 
dorsiflexor muscle and right ankle plantar flexor muscle.  
There was no evidence of lumbar muscle spasm.  There was 
absent ankle jerk bilaterally, with positive leg raising in 
the right leg, and mild atrophy of the leg muscles.  The 
examiner noted diagnoses of lumbar paravertebral myositis; 
discogenic disease L4-L5; and HNP at L5-S1, and L4-L5.

In September 2000, the examiner provided an addendum to his 
April 2000 examination report.  He indicated that it was his 
medical opinion that there is no relationship between the 
veteran's current diagnosis of HNP, bulging discs, and 
transitional vertebra, and his service connected lumbar 
myositis.  The disc disease is independent of the service 
connected disability.  The examiner indicated that it was 
impossible to identify any objective findings from the April 
2000 examination that correspond to the lumbar myositis, 
because the veteran has a more serious non-service-connected 
condition, the disc disease, that is overshadowing the lumbar 
myositis.


Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Diagnostic code 5021 applies for myositis.  Myositis is to be 
rated on limitation of motion of affected parts, as arthritis 
degenerative.  38 C.F.R. § 4.71a, DC 5021 (2002).  
Degenerative arthritis will be rated based on limitation of 
motion of the affected part except that where the limitation 
of motion is non-compensable, a 10 percent rating will be 
assigned for each major joint or group of minor joints.  If 
there is no limitation of motion, then a rating of 10 percent 
is applied if there is X-ray evidence of involvement of 2 or 
more major joints or two or more minor joint groups.  This 
rating can be raised to 20 percent if there is evidence of 
occasional incapacating episodes.  38 C.F.R. § 4.71a, DC 5003 
(2002).

Limitation of motion of the lumbar spine is rated under DC 
5292.  It authorizes ratings of 10 percent for slight, 20 
percent for moderate, and 40 percent for severe limitation of 
range of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 
5292 (2002). 

There is no clear evidence of limitation of motion of the 
lumbar spine that is associated solely with the veteran's 
lumbar myositis.  The May 1990 treatment note indicates a 
full range of motion of the lumbar spine, and the July 1993 
VA examination reveals painful but full range of motion of 
the lumbar spine.  The April 2000 VA examination does 
indicate some loss of range of motion of the lumbar spine but 
the examiner indicated in September 2000 that he was unable 
to attribute any of his objective findings to the veteran's 
myositis, given that there is a more serious disability (disc 
disease) overshadowing the myositis, and the disc disease is 
not service connected.  As noted above, the claim for service 
connection for discogenic disease is not before the Board 
today.

Based on the above, the Board finds that a rating in excess 
of 10 percent is not warranted for lumbar myositis based on 
limitation of motion.  38 C.F.R. § 4.71a, 5292 (2002).  There 
is definitely some limitation of motion but given that it 
does not appear to be present until after the veteran's 
surgery in 1997, and given that the examiner was unable to 
link the limitation of motion to myositis, the Board finds no 
basis on which to grant a rating higher than 10 percent under 
this Diagnostic Code.  The Board acknowledges the veteran's 
belief, as stated at his hearing, that he has a disability 
that affects his range of motion that is based on lumbar 
myositis, which he and his representative claim is the same 
disability as the disc disease.  While the veteran is 
competent to testify to symptoms, as a layperson he is not 
competent to testify to a medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Similarly, the veteran cannot be granted a rating in excess 
of 10 percent based on arthritis under Diagnostic Code 5003, 
because there is no X-ray evidence of involvement of two or 
more joints with occasional incapacating episodes.  There is 
no evidence of incapacating episodes associated with the 
myositis.  38 C.F.R. § 4.71a, DC 5003 (2002).

The Board has examined all other diagnostic codes pertinent 
to the lumbar spine.  There was no evidence of ankylosis of 
the lumbar spine.  Consequently, Diagnostic Code 5289 is not 
for application.  There is also no evidence of intervertebral 
disc syndrome of lumbosacral strain that is linked to the 
service connected myositis.  Again, the Board notes that a 
claim for service connection for disc disease has been 
addressed separately by the RO.  Thus, Diagnostic Codes 5293 
and 5295 are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5293. 5295 (2002).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in his low back, and the VA treatment 
notes, the veteran's testimony, and the VA examinations all 
found pain on motion and pain on extended standing and 
walking.  However, given that the veteran has no limitation 
of motion that can be shown to be linked to myositis, and no 
incapacating episodes that can be shown to be linked to 
myositis, the Board finds that the pain and loss of function 
does not more closely approximate the criteria for a higher 
rating than the current 10 percent.  38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2002), DeLuca, 8 Vet. App. 202.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating higher than 10 percent.


ORDER

An increased rating for myositis is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

